Citation Nr: 1035946	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  08-34 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
gastroesophageal reflux disease (GERD) with hiatal hernia and 
Barrett's esophagus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel

INTRODUCTION

The Veteran had active service from December 1983 to August 1990, 
and from January 1993 to May 2006.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), located in St. 
Petersburg, Florida, which granted service connection for GERD 
with hiatal hernia and Barrett's esophagus, assigning a 10 
percent evaluation effective from June 2006. 

In July 2010, the Veteran testified at a travel Board hearing 
over which the undersigned Veterans Law Judge presided.  A 
transcript of the hearing has been associated with the Veteran's 
claims file.  At the hearing, the parties agreed to leave the 
record open for 30 days to allow for the submission of additional 
evidence.  Since that time, there has been no additional evidence 
added to the record.  


FINDING OF FACT

Since the June 1, 2006, effective date of the grant of service 
connection, the Veteran's GERD with hiatal hernia and Barrett's 
esophagus has been manifested by symptoms of epigastric distress 
along with regurgitation and substernal pain, resulting in 
considerable impairment of health, without indications of weight 
loss, anemia, or other symptoms productive of severe impairment 
of health. 


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the 
criteria for an initial 30 percent disability rating for the 
Veteran's service-connected GERD with hiatal hernia and Barrett's 
esophagus have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.113, Diagnostic Code 7346 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits. As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA will 
attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 
403 (2005) (outlining VCAA notice requirements).  This notice 
must be provided prior to an initial unfavorable decision on a 
claim by the RO. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Specifically, the notice must include a discussion to the effect 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  Id. 
at 486.

This claim arises from the Veteran's disagreement with the 
initial disability rating following the grant of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  The appellant bears the burden of demonstrating any 
prejudice from defective notice with respect to the downstream 
elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That 
burden has not been met in this case.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The Veteran's service treatment 
records have been obtained as well as private treatment records.  
The file also contains lay statements and arguments provided by 
the Veteran and his representative.  A VA examination was 
conducted in 2007 which assessed the manifestations associated 
with the Veteran's service connected GERD with hiatal hernia and 
Barrett's esophagus and he provided testimony at a travel Board 
hearing held in 2010.

Accordingly, the Board finds that under the circumstances of this 
case, VA has satisfied the notification and duty to assist 
provisions of the VCAA and that no further actions need be 
undertaken on the Veteran's behalf.  All appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).

Factual Background

In a rating action dated in March 2007, service connection was 
established for GERD with hiatal hernia and Barrett's esophagus, 
for which a 10 percent disability rating was assigned effective 
from June 1, 2006, the day following the Veteran's discharge from 
service.

The grant was based on service treatment records which included a 
diagnosis of GERD made in 2003, as well records dated in 2005 and 
2006 mentioning findings of Barrett's esophagus and a history of 
hiatal hernia and chronic reflux esophagitis.  Also on file is a 
prescription form for Prevacid dated in 2004, for treatment of 
GERD.  

The file contains a private medical report of August 2005, 
indicating that the Veteran had a 4 to 5 year history of 
heartburn and indigestion, requiring regular treatment with 
Prevacid.  A history of erosive esophagitis was also noted.  He 
denied having difficulty swallowing.  A long history of GERD was 
assessed.

A VA examination was conducted February 2007.  The Veteran 
complained of heartburn in the epigatrium and substernal area, 
worse at night.  He also identified symptoms of regurgitation at 
night, improved on medication; occasional vomiting with nausea; 
and dysphagia occurring 1 to 3 times a month.  There was no 
evidence of hematemesis or melena.  It was noted that the Veteran 
was taking Prevacid, daily, and that an endoscopy had revealed 
hiatal hernia and Barrett's esophagus, which was being monitored.  
The diagnoses included GERD with hiatal hernia and Barrett's 
esophagus, with residuals.  

In a statement provided by the Veteran in February 2008, he 
stated that he was taking Prevacid twice a day and had to undergo 
an endoscopy every two years.  He explained that if he missed one 
dose of medication, he regurgitated several times until his next 
dose.  He reported having symptoms of severe epigastric burning.   

In support of the claim, the Veteran provided a copy of a private 
medical evaluation conducted in October 2007.  The history 
indicated that the Veteran had chronic symptoms of GERD with 
symptoms of indigestion and heartburn occurring at least 3 times 
a week, even with using the medication Prevacid.  He denied 
having symptoms of dyspahagia, hematochezia, melena or lower GI 
complaints.  The assessments included short segment Barrett's 
esophagus and chronic GERD, symptomatic.  An endoscopy was 
scheduled for later in the month and the doctor indicated that 
the Veteran's Prevacid dose might have to be doubled if he had 
persistent symptoms or the biopsies appeared worse.  The file 
contains the endoscopy report of the esophageal biopsy (October 
2007) which revealed mild reactive epithelial changes.  

In October 2008, the Veteran provided a statement clarifying 
information provided at the 2007 VA examination and as related to 
his GERD condition.  He explained that with medication, he only 
experienced symptoms of regurgitation and heartburn, 3 to 5 times 
a week.  He further stated that without medication, the symptoms 
were continuous and resulted in sleep impairment, difficulty 
speaking and significant pain in the chest and arm.  The Veteran 
also mentioned that his dosage of Prevacid had been doubled, and 
that was done to minimize his symptoms and as well the risk of 
cancer associated with Barrett's esophagus.  

The Veteran presented testimony at a travel Board hearing held in 
July 2010.  He indicated that his medication had been 
strengthened to deal with symptoms and reported that without 
medication, his symptoms included chest pain, reflux and burning 
in the throat.  He indicated that an additional condition 
associated with GERD was Barrett's esophagus, which was 
productive of impairment of health, as it was a pre-cancerous 
condition which required monitoring and was capable of developing 
into a cancerous condition.  The Veteran appeared to acknowledge 
occasional symptoms relating to trouble swallowing and indicated 
that he had vomited blood.  He stated that he did not suffer from 
anemia or weight loss, noting that he had actually gained some 
weight.  He mentioned that he received private medical treatment 
for GERD and associated conditions every two years (but did not 
receive VA treatment for this condition), and appeared to 
indicate that he had been seen in March 2010 and/or was to be 
seen later in July 2010.  He stated that except for the increased 
medication, his condition was about the same as when examined by 
VA in 2007.

At the hearing, the parties agreed to leave the record open for 
30 days to allow for the presentation of additional evidence 
prior to adjudication by the Board.  However, no additional 
evidence was received for the file subsequent to the July 2010 
hearing.

Analysis

The Veteran contends that his service-connected GERD with hiatal 
hernia and Barrett's esophagus warrants an initial evaluation in 
excess of 10 percent.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each 
disability must be viewed in relation to its history and there 
must be emphasis upon the limitation of activity imposed by the 
disabling condition.  38 C.F.R. § 4.1. The Board attempts to 
determine the extent to which the Veteran's service-connected 
disability adversely affects his or her ability to function under 
the ordinary conditions of daily life, and the assigned rating is 
based, as far as practicable, upon the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 4.1, 4.10. 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the benefit of the doubt shall be 
given to the claimant.  38 U.S.C.A. § 5107(b).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  The degree of impairment resulting from a 
disability is a factual determination and generally the Board's 
primary focus in such cases is upon the current severity of the 
disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), it was held that the 
rule from Francisco does not apply where the appellant has 
expressed dissatisfaction with the assignment of an initial 
rating following an initial award of service connection for a 
disability.  Rather, at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  More 
recently, the United States Court of Appeals for Veterans Claims 
(Court) held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected GERD with hiatal hernia and 
Barrett's esophagus has been assigned a 10 percent disability 
rating for the entirety of the appeal period extending from June 
1, 2006, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7346 
(2009).  The provisions of 38 C.F.R. § 4.113 state that there are 
diseases of the digestive system, particularly within the 
abdomen, which, while differing in the site of pathology, produce 
a common disability picture characterized mainly by varying 
degrees of abdominal distress or pain, anemia and disturbances in 
nutrition.  Consequently, certain coexisting diseases in this 
area, as indicated in the instructions under the title "Diseases 
of the Digestive System," do not lend themselves to distinct and 
separate disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.114.  

GERD is not among the listed conditions of the Ratings Schedule.  
The RO has assigned a rating by analogy in this case.  See 
38 C.F.R. § 4.20 (2009) (when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology are 
closely analogous).

Under diagnostic code (DC) 7346 (hiatal hernia), a 60 percent 
disability rating is warranted for symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  38 C.F.R. § 4.114 (2009).  A 30 percent 
disability rating is warranted for persistently recurrent 
epigastric distress with dysphagia, pyrosis and regurgitation 
accompanied by substernal or arm or shoulder pain, productive of 
considerable impairment of health.  Id.  A 10 percent disability 
rating is warranted with two or more of the symptoms for the 30 
percent disability rating, though of less severity.  Id.

Other potentially applicable rating criteria in this case include 
38 C.F.R. § 4.114, DC 7307 used for evaluating hypertrophic 
gastritis.  Under this code a 10 percent rating is assigned for 
chronic gastritis with small nodular lesions and symptoms; a 30 
percent rating is assigned for chronic gastritis with multiple 
small eroded or ulcerated areas and symptoms.  A 60 percent 
disability rating is warranted for chronic gastritis identified 
by a gastroscope with severe hemorrhages or large ulcerated or 
eroded areas.

Code 7308 is used to rate postgastrectomy syndrome; under which, 
a 60 percent rating is assigned for severe postgastretomy 
syndrome; associated with nausea, sweating, circulatory 
disturbance after meals, diarrhea, hypoglycemic symptoms, and 
weight loss with malnutrition and anemia.  A 40 percent rating is 
assigned for moderate postgastrectomy syndrome; less frequent 
episodes of epigastric disorders with characteristic mild 
circulatory symptoms after meals but with diarrhea and weight 
loss.  38 C.F.R. § 4.114, DC 7308 (2009).

Weight loss is a consideration in evaluating digestive system 
disorders. VA regulations provide that, for purposes of 
evaluating conditions in 38 C.F.R. § 4.114, the term "substantial 
weight loss" means a loss of greater than 20 percent of the 
individual's baseline weight, sustained for three months or 
longer; and the term "minor weight loss" means a weight loss of 
10 to 20 percent of the individual's baseline weight, sustained 
for three months or longer.  The term "inability to gain weight" 
means that there has been substantial weight loss with inability 
to regain it despite appropriate therapy.  "Baseline weight" 
means the average weight for the two-year-period preceding onset 
of the disease.  38 C.F.R. § 4.112 (2009).

Ratings under DC 7301 to 7329, inclusive, 7331, 7342, and 7345 to 
7348, inclusive, will not be combined with each other.  A single 
disability rating will be assigned under the diagnostic code 
which reflects the predominant disability picture, with rating to 
the next higher evaluation where the severity of the overall 
disability warrants such rating.  See 38 C.F.R. § 4.114 (2009).

In light of the fact that Barrett's esophagus is a condition 
which has been associated with the service-connected GERD, the 
Board will also consider the applicability of DC 7203, used to 
evaluate stricture of the esophagus.  38 C.F.R. § 4.114.  The 
minimum compensable evaluation under DC 7203, stricture of 
esophagus, is 30 percent, and requires only that a moderate 
stricture be shown.  A 50 percent evaluation requires severe 
stricture, permitting the passage of liquids only.  An 80 percent 
rating requires severe stricture, permitting the passage of 
liquids only and marked impairment of general health.  38 C.F.R. 
§ 4.114, Diagnostic Code 7203 (2009).

After a careful review, the Board finds that an initial 
disability rating of 30 percent under Diagnostic Code 7346 is 
warranted for service-connected GERD with hiatal hernia and 
Barrett's esophagus.  Significantly, the Board notes that the 
provisions of 38 C.F.R. § 4.114 and the criteria found under DC 
7346 make no mention of the role of medication in conjunction 
with rating a disorder of the digestive system and assessing the 
symptomatology associated therewith.  As such, the rating 
criteria appear to permit consideration of manifestations shown 
both with and without the benefit of medication, as reported by 
the Veteran and shown by the clinical evidence in this case.  

For the entirety of the appeal period extending from June 1, 
2006, the evidence, both lay and clinical, reflects that the 
Veteran's symptoms of GERD with hiatal hernia and Barrett's 
esophagus have included: recurrent epigastric distress, 
regurgitation, and pyrosis, with occasional substernal and/or arm 
pain, all of which are consistent with the assignment of a 30 
percent disability rating under DC 7346.  It is also the judgment 
of the Board that the Veteran's symptoms, as reported by him and 
documented in the record, may be found to be productive of 
considerable impairment of health.  In this regard, the Board has 
taken into account the increased amount of medication 
(essentially a daily double dosage of Prevacid) which has been 
prescribed and is necessary to control Veteran's symptoms, and 
the fact that he has Barrett's esophagus, a pre-cancerous 
condition associated with GERD, which requires the increased 
medication and regular monitoring through endoscopy in order to 
try to prevent the condition from increasing in severity.  
Accordingly, with the application of the provisions of 38 C.F.R. 
§ 4.7, the Board finds that he is entitled to an increased rating 
of 30 percent under Diagnostic Code 7346.

There is no basis on this case for the assignment of a separate 
evaluation or an evaluation in excess of 30 percent under DC 
7203, as even moderate stricture is not shown by the evidence.  
38 C.F.R. § 4.114, Diagnostic Code 7203 (2009).

The Board has also considered the Veteran's service-connected 
GERD with hiatal hernia and Barrett's esophagus under other 
potentially applicable Diagnostic Codes.  However, Diagnostic 
Codes 7204 and 7205 are not for application because the evidence 
does not show that the spasm or diverticulum of the esophagus has 
been diagnosed.  Likewise, the evidence does not show that a 
gastric, duodenal, marginal, inguinal, ventral, or femoral ulcer 
has been diagnosed; therefore, Diagnostic Codes 7304 to 7306 and 
7338 to 7340 are not for application.

The Rating Schedule provides for the possibility of rating in 
excess of 30 percent under either Diagnostic Code 7346 for hiatal 
hernia or Diagnostic Code 7307 for gastritis.  In this regard, 
the Board acknowledges that the Veteran has no documented 
episodes of hematemesis, and there has been no showing of anemia.  
In addition, there has been clinical indication of any 
appreciative weight loss or gain as related to the GERD 
symptomatology or medication taken for that condition, nor does 
the Veteran so maintain.  Overall, the evidence does not show 
symptom combinations that reflect or approximate severe 
impairment of health that would be required for the next higher 
60 percent rating under Diagnostic Code 7346.  Also, a 60 percent 
rating for hypertrophic gastritis under Diagnostic Code 7307 
requires chronic symptoms with severe hemorrhages or large 
ulcerated or eroded areas, neither of which have been shown or 
claimed.  It is therefore the judgment of the Board that a 30 
percent disability rating reflects the severity of the Veteran's 
service-connected disability and that elevation to the next 
higher 60 percent rating is not warranted under these diagnostic 
codes.

Similarly, a 40 percent disability rating is not warranted 
pursuant to Diagnostic Code 7308, as the Veteran's condition has 
not shown to be productive of moderate postgastrectomy syndrome 
with episodes of epigastric disorders and characteristic mild 
circulatory symptoms after meals, with diarrhea and weight loss.  
Objective evidence of record reveals no indications of weight 
loss as contemplated under 38 C.F.R. § 4.112.  In the absence of 
the aforementioned manifestations, a 40 percent disability rating 
under DC 7308, is not in order.

The Board concludes that an initial disability rating to 30 
percent under DC 7346 is warranted for the Veteran's service-
connected GERD with hiatal hernia and Barrett's esophagus reflux 
disease for the entirety of the appeal period extending from June 
1, 2006, and to this extent the appeal is granted.  The Board has 
considered whether the Veteran is entitled to a "staged" rating 
for his service-connected disability.  See Fenderson v. West, 12 
Vet. App. 119 (1999).  However, upon reviewing the pertinent 
evidence of record, the Board finds that at no time during the 
pendency of this appeal, has the Veteran's service-connected 
disability been more disabling than 30 percent.

Extraschedular Consideration

In conjunction with adjudicating the initial rating claim for 
GERD with hiatal hernia and Barrett's esophagus, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

Under VA regulations, an extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a claimant is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular ratings for that service-
connected disability are inadequate.  Second, if the schedular 
rating does not contemplate the claimant's level of disability 
and symptomatology and is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to rate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the applicable rating criteria pertinent to the service-connected 
disability is inadequate.  A comparison of the level of severity 
and symptomatology of the claimant's disability, and the 
established criteria found in the rating schedule, shows that the 
rating criteria reasonably describes the claimant's disability 
level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular 
ratings for the disability adjudicated herein was inadequate 
(which it manifestly is not), the claimant does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  Indeed, it does not appear from the record 
that the Veteran has been hospitalized for treatment of GERD with 
hiatal hernia and Barrett's esophagus, since his discharge from 
service.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disability.  There 
is nothing in the record which suggests that service-connected 
GERD with hiatal hernia and Barrett's esophagus has markedly 
impacted the Veteran's ability to perform work; nor did he so 
indicate in his 2010 testimony.  Moreover, there is no credible 
evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected GERD with hiatal hernia and Barrett's 
esophagus, causes impairment with employment over and above that 
which is contemplated in the assigned schedular rating.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has determined 
that referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In addition, the Board notes that if the claimant or the record 
reasonably raises the question of whether the Veteran is 
unemployable due to the disability for which an increased rating 
is sought, then part and parcel to that claim for a higher rating 
is whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted.  See Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  The Board notes, however, 
that in this case the Veteran and the record have not indicated 
that he is unemployable due to GERD with hiatal hernia and 
Barrett's esophagus.  As such, consideration of TDIU as a 
component to the Veteran's claim of entitlement to an initial 
evaluation in excess of 10 percent disabling for GERD with hiatal 
hernia and Barrett's esophagus, is not warranted. 


ORDER

Entitlement to an initial disability rating of 30 percent for 
service-connected GERD with hiatal hernia and Barrett's esophagus 
is granted, subject to the provisions governing the award of 
monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


